Name: Commission Regulation (EC) No 2072/97 of 23 October 1997 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Finland
 Type: Regulation
 Subject Matter: animal product;  Europe;  agricultural policy;  distributive trades;  cooperation policy
 Date Published: nan

 Avis juridique important|31997R2072Commission Regulation (EC) No 2072/97 of 23 October 1997 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Finland Official Journal L 291 , 24/10/1997 P. 0003 - 0003COMMISSION REGULATION (EC) No 2072/97 of 23 October 1997 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Finland THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 7 (1) thereof,Whereas Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat (3), as last amended by Regulation (EC) No 3533/93 (4), lays down in particular detailed rules where the amount of aid is fixed at a flat rate in advance;Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions fot the granting of private storage aid for sheepmeat and goatmeat (5), as last amended by Regulation (EC) No 40/96 (6), lays down in particular the minimum quantities per contract;Whereas the application of Article 7 (1) of Regulation (EEC) No 3013/89 may result in a decision to grant private storage aid; whereas that Article provides for the application of these measures on the basis of the situation of each quotation zone; whereas, in view of the particularly difficult market situation in Finland, it has been judged opportune to initiate such a procedure;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goat Meat,HAS ADOPTED THIS REGULATION:Article 1 1. Subject to the provisions of Regulation (EEC) No 3447/90, applications may be submitted in Finland between 27 October and 28 November 1997 for aid for the private storage of carcases and half carcases of lamb within the limits of 150 tonnes. Applications submitted on or after the day following that on which the total quantity applied for exceeds 150 tonnes shall not be accepted. Quantities in respect of which applications are lodged on the day the overall limit is exceeded shall be reduced proportionally.2. The level of aid for the minimum storage period of three months shall be ECU 1 100 per tonne. However, the actual storage period shall be chosen by the storer. This period may extend from a minimum of three months to a maximum of seven months. If the storage period is greater than three months the aid shall be increased on a daily basis by ECU 1,45 per tonne per day.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 289, 7. 10. 1989, p. 1.(2) OJ L 206, 30. 7. 1996, p. 25.(3) OJ L 333, 30. 11. 1990, p. 39.(4) OJ L 321, 23. 12. 1993, p. 9.(5) OJ L 333, 30. 11. 1990, p. 46.(6) OJ L 10, 13. 1. 1996, p. 6.